t c summary opinion united_states tax_court brian p keeley and mary g keeley petitioners v commissioner of internal revenue respondent docket no 1019-02s filed date brian p keeley and mary g keeley pro sese david s weiner for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively after a concession by respondent the issue for decision is whether petitioners are liable under sec_72 for the percent additional tax on early distributions from qualified_retirement_plans we hold that they are background some of the facts have been stipulated and they are so found petitioners resided in chicago illinois at the time that their petition was filed with the court petitioner mary g keeley mrs keeley worked part-time for the west chicago school district in for a time period not disclosed in the record from the end of date to the present mrs keeley has been working for tyndale house publishers petitioner brian p keeley mr keeley worked as a leasing manager with hughes enterprises a commercial laundry equipment distributor for some time until date in date mr keeley left hughes enterprises because he was dissatisfied with the annual reduction in his base salary and commission all numbers are rounded to the nearest dollar at trial respondent conceded the erroneous disallowance of a dollar_figure child_tax_credit that petitioners claimed in schedule over the previou sec_3 to years because of his past experience in the insurance industry mr keeley decided to become a self-employed insurance broker in date mr keeley began to work on a commission basis as an insurance broker with new york life_insurance co new york life by mid-1997 mr keeley stopped working as an insurance broker because he failed to meet new york life’s application approval rate around this time mr keeley suffered a mental breakdown as a result of not being able to support the family having what i felt was a good situation turn into what was a very bad situation at that point in time that being the self-employment opportunity in addition mrs keeley thought that mr keeley’s depression robbed him of the confidence to do his job successfully such that by march of he could not function on the job at all and that during the summer and early autumn he spent a good part of the day in bed thus mr keeley became unemployed for several months except for small jobs eg delivering newspapers and collecting donations as a result of petitioners’ financial hardship mr keeley withdrew funds in from his individual_retirement_account mr keeley testified that in his income declined to dollar_figure we note however that on their return petitioners reported gross wages of dollar_figure dollar_figure of which was earned by mr keeley and on a schedule c profit or loss from business attached to their return mr keeley reported gross_receipts of dollar_figure and a net profit of dollar_figure ira with national financial services co national in the amount of dollar_figure at the time mr keeley wa sec_52 years of age in date mr keeley started work as a sales representative at advanced telecommunications inc ati and remains currently employed there mr keeley earned dollar_figure with ati in and dollar_figure in in mr keeley withdrew the remaining ira balance at national in the amount of dollar_figure mrs keeley also withdrew the balance of her illinois municipal retirement fund5 pension in the amount of dollar_figure at the time mrs keeley wa sec_52 years of age and not disabled petitioners used the entire balance in the national and pension accounts to survive and pay our bills eg their mortgage and daughter’s college loans with respect to mr keeley’s medical history he has been diagnosed with anxiety depression and panic disorder for which he has been receiving treatment from his internist scott mcnaughton m d dr mcnaughton according to dr mcnaughton mr keeley has been treated with medication in and required several physician visits for follow up and medicine adjustment during and in addition mr keeley had been seeing david e dillon neither party has raised any issue regarding the status of mrs keeley’s retirement fund as a qualified_retirement_plan see sec_4974 and the record provides no basis for us to conclude that it was not ed d dr dillon a licensed psychologist to deal with his depression and various childhood issues during the years in issue mr keeley had at least one or two sessions monthly with dr dillon according to a letter dated date from dr dillon mr keeley was under my care as a psychologist treating moderately severe symptoms associated with depression mr keeley reported feeling depressed and exhibited symptoms of low energy sadness somatic complaints anhedonia and hopelessness all of which are consistent with a depressed condition depression lasting longer than two weeks is often considered serious enough for medical and psychological intervention such a depression is often triggered by a combination of serious social and or career disappointments coupled with an innate tendency toward depression mr keeley suffered two serious set backs which appear to account for the onset of depression a change in jobs following several alterations of tasks and financial remuneration at hughes enterprises although successful as a new york life agent mr keeley was unable to sell enough insurance to overcome the company’s rejection rate after this he floundered in one menial job after another until his present employment with ati at the time neither he nor i could have predicted how long these conditions and his the record does not disclose when mr keeley initiated treatment with dr dillon however mr keeley submitted to the court copies of dr dillon’s bills dating as far back as date based on the receipts in the record we note that mr keeley had 90-minute sessions and one 45-minute session with dr dillon in 90-minute sessions in eight minute sessions in one 90-minute session in and two 90-minute sessions in mr keeley testified that he normally did 90-minute sessions because dr dillon’s office was located approximately hour and minutes from mr keeley’s residence depression would last in another letter dated date dr dillon states that mr keeley’s depression impaired his ability to make decisions and thus could have affected his ability to get and hold a job depression is known to keep a person from making clear and forceful decisions petitioners testified that they thought that mr keeley’s depression was for an indefinite duration mrs keeley also testified that at present she observes the continuing effects of mr keeley’s depression such that any tasks job-related or home-related take him much longer to complete also mr keeley was diagnosed in date with a herniated disk and bone spur in his neck which had been causing him discomfort for several years this condition caused weakness and pain in his left shoulder and arm which resolved around november and date for this condition mr keeley received medication physical therapy a neurosurgical evaluation and magnetic resonance imaging petitioners timely filed joint form sec_1040 u s individual_income_tax_return for and on both returns mr keeley listed his occupation as sales rep and mrs keeley listed her occupation as secretary petitioners reported as income their respective ira and pension distributions received during the taxable years and for each distribution petitioners did not compute the 10-percent additional tax imposed by sec_72 however petitioners attached to both returns several letters from mr keeley’s physicians and a statement as follows form line distributions exempt from tax - the taxpayer became permanently disabled in with respect to his employment as an insurance broker as a result of neurological and spinal conditions which prevent the taxpayer from engaging in customary substantial gainful activities see medical opinions attached the taxpayer continues to be disabled accordingly distributions from the taxpayer’s ira account are not subject_to the penalty for early withdrawal during the examination of petitioners’ returns petitioners received a letter dated date from respondent’s tax examiner stating that respondent does not dispute the contention regarding the taxpayer’s ability to perform substantial_gainful_activity but contends that petitioners did not provide substantiation physician’s letters stating that mr keeley is ‘totally and permanently’ disabled or his condition was expected to result in death or to be of long continued or indefinite duration petitioners submitted a response referring to the letters attached to petitioners’ returns and also attaching a copy of dr dillon’s letter dated date form_5329 is entitled additional taxes attributable to qualified_retirement_plans including iras annuities modified endowment contracts and msas part i of the form is entitled tax on early distributions a taxpayer would report on line of part i of the form distributions excepted from additional tax in the notice_of_deficiency respondent determined that petitioners are liable for the 10-percent additional tax on each of the early distributions from petitioners’ retirement accounts petitioners timely filed a petition with the court disputing the determined deficiencies paragraph of the petition states in pertinent part as follows we feel very strongly that brian did qualify for the medical disability exemption from the penalty for early withdrawal we do have supporting documentation from medical professionals on brief petitioners argue while mr keeley is able to work he cannot return to occupations that require strategic thinking planning and the related stress and responsibility lest he have a reoccurrence of that afflicted state of depression mr keeley no longer has the capacity to sell insurance the commissions from which would generate substantially more income than his present in-house desk sales function for his employer ati a telephone retailer discussion9 generally sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans unless the distribution comes within one of several statutory exceptions for example distributions that are made on or after we decide the principal issue in this case without regard to the burden_of_proof see sec_7491 rule a 116_tc_438 as relevant to the present case a qualified_retirement_plan includes an individual_retirement_account ira and a qualified_pension or profit sharing plan sec_4974 the date on which the taxpayer attains the age of 59-½ are not early and therefore not subject_to the additional tax sec_72 as relevant to the present case sec_72 provides an exception for distributions attributable to the employee’s being disabled within the meaning of subsection m dollar_figure there are also limited exceptions available for distributions made to an employee for medical_care expenses sec_72 and for qualified_higher_education_expenses sec_72 petitioners contend that the exception under sec_72 applies because mr keeley was disabled during the years in issue because of severe depression that petitioners thought was indefinite and for which mr keeley is still under medical treatment on the other hand respondent argues that mr keely was not disabled because a long-term psychiatric illness where petitioner mr keeley is able to work and where there wouldn’t be a need for some type of constant treatment is inconsistent with the definition of disability under sec_11 for purposes of sec_72 the term employee includes participants in individual retirement plans sec_72 in the petition petitioners appear to contend that the exception for medical_expenses under sec_72 may apply however petitioners did not present any evidence in support of this contention presumably because their unreimbursed medical and dental expenses on both returns did not exceed percent of their adjusted_gross_income see sec_213 106_tc_337 m respondent further argues that mr keeley’s continued psychological consultations do not constitute constant treatment sec_72 provides meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require the determination of whether a taxpayer is disabled is made on the basis of all the facts sec_1_72-17a income_tax regs the regulations also set forth general considerations upon which a determination of disability is to be made such as the nature and severity of the impairment sec_1_72-17a income_tax regs however the regulations emphasize that the substantial_gainful_activity to which sec_72 refers is the activity or a comparable activity in which the individual customarily engaged prior to the disability id therefore the impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in his customary or any comparable substantial_gainful_activity generally proof of disability is the same as where the individual applies for disability payments under social_security s rept pincite c b supp considering the individual’s education training and work experience sec_1_72-17a income_tax regs as an example of a disability the regulations list mental diseases eg psychosis or severe psychoneurosis requiring continued institutionalization or constant supervision of the individual sec_1_72-17a income_tax regs the impairment however must be expected either to continue for a long and indefinite period or to result in death sec_1_72-17a income_tax regs in this context the term indefinite means that it cannot reasonably be anticipated that the impairment will in the foreseeable future be so diminished as no longer to prevent substantial_gainful_activity id however an impairment that is remediable does not constitute a disability sec_1_72-17a income_tax regs more specifically the regulations provide that an individual will not be deemed disabled if with reasonable effort and safety to himself the impairment can be diminished to the extent that the individual will not be prevented by the impairment from engaging in his customary or any comparable substantial_gainful_activity id based on the record we assume arguendo that mr keeley’s depression affected his ability to engage in substantial_gainful_activity during the years in issuedollar_figure nevertheless we are we note that during the examination of petitioners’ returns respondent did not dispute mr keeley’s contention that continued constrained to sustain respondent’s determination for the reasons below petitioners assert that mr keeley’s depression was expected to last for a long and indefinite period although we are sensitive to the severity of mr keeley’s mental health problems and the fact that he continues to take antidepressants and receive psychological counseling we conclude that his state of depression does not qualify as a mental disease as defined under sec_72 requiring continued institutionalization or constant supervision see 106_tc_337 the taxpayer suffered from severe depression for which he had periodic consultations with a psychologist the court held that periodic professional consultation alone does not equate with the constant supervision envisioned by the regulation further based on the record mr keeley’s psychological condition is not irremediable within the meaning of sec_1_72-17a income_tax regs therefore we must sustain respondent’s determination as to mr keeley’s ira_distributions in addition the record demonstrates that mrs keeley was not disabled during the years in issue or that any exception to continued he was not able to perform substantial_gainful_activity however we note further that mr keeley began working at ati in date and in earned a gross salary of dollar_figure from ati the imposition of additional tax under sec_72 applies to her therefore we also sustain respondent’s determination as to mrs keeley’s pension distribution we note that although petitioners do not expressly rely on sec_72 e for the distributions they received in they testified that one purpose for the distributions was to pay for their daughter’s college loans however petitioners did not present any evidence for this court to determine whether this exception applies in the present case in closing we think it appropriate to observe that we found petitioners to be very conscientious taxpayers who obviously take their federal tax responsibilities quite seriously we are also sympathetic to the hardship that mr keeley’s mental health problems have brought to petitioners’ lives and we acknowledge that petitioners used the ira and pension distributions for laudable purposes nevertheless we are constrained to hold for respondent based on the applicable law reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issue a sec_15 the exception from the additional tax for qualified_higher_education_expenses applies only to distributions after date with respect to expenses paid after such date in taxable years ending after such date for education furnished in academic periods beginning after such date taxpayer_relief_act_of_1997 publaw_105_34 111_stat_809 well as respondent’s concession decision will be entered under rule
